UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2119


MORRIS B. CAMPBELL,

                Plaintiff - Appellant,

          v.

COMMERCIAL EQUIPMENT INC; DWIGHT ALFORD; BLAKE ALFORD; RAY
CREECH,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     William A. Webb,
Magistrate Judge. (5:10-cv-00313-WW)


Submitted:   March 20, 2012                 Decided:   March 29, 2012


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Morris B. Campbell, Appellant Pro Se.        Sandra W. Mitterling,
RAGSDALE   & LIGGETT,  PLLC,  Raleigh,       North  Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Morris B. Campbell appeals the district court’s order

dismissing     this   action   alleging     employment   discrimination     for

failure to state a claim upon which relief can be granted.                   See

Fed. R. Civ. P. 12(b)(6).          We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.           Campbell v. Commercial Equipment

Inc.,   No.    5:10-cv-00313-WW     (E.D.N.C.     Sept.    7,     2011).     We

dispense      with    oral   argument   because    the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2